Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2003

Magistrini v. One Hour Martinizing
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2331




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Magistrini v. One Hour Martinizing" (2003). 2003 Decisions. Paper 434.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/434


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                    THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 02-2331
                                      ___________

                                 KATHY MAGISTRINI

                                                   Appellant

                                            v.

   ONE HOUR M ARTINIZING DRY CLEANING; M ARTIN FRANCHISES, INC.;
          DOW CHEMICAL COMPANY; R.R. STREET & CO, INC.
                  JOHN DOE MANUFACTURERS, (1-50);
             JILL DOES SUPPLIERS/DISTRIBUTORS, (51-100)

                                      ___________


           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

                               (D.C. Civil No. 96-cv-04991)
                    District Judge: The Honorable Faith S. Hochberg

                                      ___________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 11, 2003

         BEFORE: SLOVITER, NYGAARD, and ALARCON,* Circuit Judges.




*      Hono rable A rthur L . Alarcon, Senior Circuit Judge for the U nited S tates C ourt
of Appeals for the Ninth Circuit, sitting by designation.
                                   (Filed: June 25, 2003)

                                       ___________

                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

               Kathy Magistrini appeals a District Court’s Daubert hearing order that

precluded testimony from her causation expert. Magistrini also challenges the District

Court’s decision to admit certain testimony for the sole purpose of the Daubert hearing

and to employ Dr. Mark Weiss as a technical advisor.

               When a party seeks to admit expert testimony, the District Court must make

an initial determination, in a preliminary hearing under Fed. R. Evid. 104(a), that the

requirements of Fed. R. Evid. 702 have been met. Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 592 (1993). Rule 702 imposes a special obligation on the District Judge to

“ensure that any and all scientific testimony or evidence admitted is not only relevant, but

reliable.” Id. at 589.

               In assessing whether proffered scientific expert testimony is reliable, we

have explained that the District Court should admit expert testimony “if there are ‘good

grounds’ for the expert's conclusion” notwithstanding the judge's belief that there are

better grounds for some alternative conclusion. Heller v. Shaw, 167 F.3d 146, 152-53 (3d

Cir. 1999) (citations omitted). The District Court must also “examine the expert's



                                              2
conclusions in order to determine whether they could reliably follow from the facts

known to the expert and the methodology used.” Id. at 153. However, “nothing in either

Daubert or the Federal Rules of Evidence requires a district court to admit opinion

evidence that is connected to existing data only by the ipse dixit of the expert. A court

may conclude that there is simply too great an analytical gap between the data and the

opinion proffered.” General Elec. Co. v. Joiner, 522 U.S. 136, 145-46 (1997).

              We review the District Court’s decision to exclude or admit testimony

under Daubert, as well as to employ a technical advisor, for abuse of discretion. To

demonstrate abuse, Appellant must show that the District Court’s based “its opinion on a

clearly erroneous finding of fact, an erroneous legal conclusion, or an improper

application of law to fact.” LaSalle Nat. Bank v. First Conn. Holding Group, L.L.C.

XXIII, 287 F.3d 279, 288 (3d Cir. 2002).

              Inasmuch as the District Court has already set forth the factual and

procedural history of this case, we need not repeat that history here. See Magistrini v.

One Hour M artinizing Dry Cleaning, et al., 180 F.Supp. 2d 584 (D. N.J. 2002). The

District Court has carefully and completely explained its reasons for excluding the

testimony of Appellant’s causation expert and admitting other testimony in its thoughtful

Memorandum Opinion and Order. The District Court did not abuse its discretion. It

properly conducted the Daubert hearing, applied the correct legal standard, and made no

clearly erroneous findings of fact. Given the District Court’s careful analysis, no purpose



                                             3
will be served by this court undertaking a redundant discussion simply to reach the same

result. The District Court’s actions in selecting a technical advisor were also well within

its discretion.

                  Accordingly, we will affirm the decision of the District Court for

substantially the reasons set forth in the District Court’s thoughtful Memorandum

Opinion without further elaboration.




                                                 4
_________________________


TO THE CLERK:

           Please file the foregoing opinion.




                                          /s/ Richard L. Nygaard
                                          Circuit Judge